  Case: 2:21-cv-00804-SDM-KAJ Doc #: 1 Filed: 02/24/21 Page: 1 of 7 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 Andrea Horner                                          Case No.         2:21-cv-00804
 2541 Hendershot Road
 Waterford, Ohio 43215                                  District Judge

   Plaintiff,                                           Magistrate Judge

 v.

 Midwest Fidelity Services, LLC                         JURY DEMAND ENDORSED HEREIN
 c/o Corporation Service Company
 50 West Broad Street, Suite 1330
 Columbus, OH 43215

   Defendant.



                COMPLAINT FOR MONEY DAMAGES AND OTHER RELIEF

         The following allegations are based upon Plaintiff Andrea Horner’s personal knowledge,

the investigation of counsel, and information and belief. Plaintiff, through counsel, alleges as

follows:

I. JURISDICTION

      1. This Court has jurisdiction over the First Count pursuant to the FDCPA, 15 U.S.C. §

         1692k(d) and 28 U.S.C. 1331 and 1337.

      2. This Court has supplemental jurisdiction over the Second Count.

      3. This Court has personal jurisdiction over the Defendant because the Defendant transacts

         business within this District, and the Defendant attempted to collect the debt in this District.

         International Shoe v. Washington, 326 U.S. 310 (1945).

      4. Venue is proper in accordance with 28 U.S.C. § 1391(b)(1).

II. PARTIES

                                                    1
 Case: 2:21-cv-00804-SDM-KAJ Doc #: 1 Filed: 02/24/21 Page: 2 of 7 PAGEID #: 2




  5. Plaintiff is a natural person currently residing 2541 Hendershot Road, Waterford, Ohio

     43215.

  6. Plaintiff is a consumer within the meaning of the FDCPA at 15 U.S.C. § 1692a(3).

  7. Defendant is a debt collector organized with its principal place of business in Ottawa,

     Kansas.

  8. Defendant is a debt collector within the meaning of the FDCPA at 15 U.S.C. § 1692a(6).

  9. Defendant acquired its interest in the alleged debt after the debt was in default or past

     due.

  10. At all relevant times, Defendant treated the alleged debt in default.

  11. Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or

     due or asserted to be owed or due another.

  12. Defendant uses the instrumentalities of interstate commerce in its principal business

     purpose which is the collection of debts.

III. FACTUAL ALLEGATIONS

  13. Plaintiff incorporates all other paragraphs in this Complaint by reference as though fully

     written here.

  14. In 2016 Plaintiff suffered from alcoholism.

  15. On or about October 2016, Plaintiff voluntarily underwent treatment for alcoholism at

     Executive Recovery Center (“ERC”).

  16. ERC informed Plaintiff that it would use Plaintiff’s health insurance to cover the cost of

     her treatment.

  17. Plaintiff paid $500 to ERC prior to undergoing treatment.

  18. ERC filed a claim and was paid by Plaintiff’s health insurance.



                                                 2
Case: 2:21-cv-00804-SDM-KAJ Doc #: 1 Filed: 02/24/21 Page: 3 of 7 PAGEID #: 3




19. Prior to treatment, ERC represented to Plaintiff that if any treatment expenses were not

   covered by Plaintiff’s insurance, ERC would not attempt to collect from Plaintiff.

20. Plaintiff recovered and voluntarily left ERC after undergoing treatment.

21. Years later, Defendant sent Plaintiff a letter dated April 19, 2019 stating that Defendant

   was attempting to collect a balance of $63,383.24 on behalf of ERC. A true and accurate

   copy of the April 19, 2019 letter is attached hereto as Exhibit A.

22. Plaintiff called ERC to get information and help regarding Defendant’s collection efforts.

23. ERC could not help or provide information related to Defendant’s collection efforts.

24. Plaintiff disputed the debt to Defendant.

25. Plaintiff started receiving phone calls from Defendant asking her to pay various amount of

   money.

26. Defendant sent Plaintiff a letter dated January 29, 2019 stating that Defendant was

   attempting to collect on a balance of $6,329.52 on behalf of ERC. A true and accurate

   copy of the January 29, 2019 letter is attached hereto as Exhibit B.

27. Defendant sent Plaintiff a letter dated December 2, 2020 stating that Defendant was

   attempting to collect on a balance of $14,800.63 on behalf of ERC. A true and accurate

   copy of the December 2, 2020 letter is attached as Exhibit C.

28. During this time period Defendant reported a balance of $1808.00 on Plaintiff’s credit

   report.

29. Defendant’s December 2, 2020 letter is false, misleading and untrue because Plaintiff does

   not owe the amount identified in the letter.

30. Because of Defendant’s false, misleading and untrue communications, Plaintiff is confused

   as to what amount, if any, is owed.



                                                3
 Case: 2:21-cv-00804-SDM-KAJ Doc #: 1 Filed: 02/24/21 Page: 4 of 7 PAGEID #: 4




  31. Defendant never validated or verified the alleged debt Plaintiff disputed.

  32. Defendant continued to call Plaintiff using various false phone numbers.

  33. As a result of the Defendant’s conduct, Plaintiff suffered emotional distress, including

     anxiety, stress, frustration and sleepless nights related to Defendant’s demands for amounts

     of money that were not owed.

IV. FIRST COUNT – FDCPA VIOLATIONS AGAINST DEFENDANT

  34. Plaintiff incorporates all other paragraphs in this Complaint by reference as though fully

     written here.

  35. Defendant’s actions as described herein, violate the Fair Debt Collection Practices Act

     (“FDCPA”) at 15 U.S.C. § 1692 et seq.

  36. Defendant attempted to collect a debt when it knew or should have known that the that the

     debt was not valid, authorized, or accurate.

  37. Defendant’s communications, written and telephonic, falsely represented the character,

     amount, legal status, and the services rendered related to the alleged debt in violation of 15

     U.S.C. § 1692e(2)(A) and (B).

  38. Defendant violated 15 U.S.C. §1692g (b) by failing to cease collection efforts prior to

     verifying the debt after it was disputed.

  39. Defendant’s actions caused Plaintiff emotional distress, frustration, confusion, anxiety and

     worry.

  40. Plaintiff’s emotional distress was caused by the Defendant’s violations of the FDCPA.

  41. Therefore, Defendant is liable to Plaintiff under this Count for its FDCPA violations in an

     amount equal to or greater than: actual damages of at least $25,000, 15 U.S.C. 1692k(a)(1);




                                                 4
 Case: 2:21-cv-00804-SDM-KAJ Doc #: 1 Filed: 02/24/21 Page: 5 of 7 PAGEID #: 5




     statutory damages in an amount up to $1,000, 15 U.S.C. 1692k(a)(2)(A); and costs of this

     action and attorney’s fees, including pursuant to 15 U.S.C. 1692k(a)(3).

V. SECOND COUNT – CSPA VIOLATIONS AGAINST DEFENDANT

  42. Plaintiff incorporates all other paragraphs in this Complaint by reference as though fully

     written here.

  43. Defendant is a person engaged in the business of effecting or soliciting consumer

     transactions.

  44. Defendant is a Supplier within the meaning of R.C. § 1345.01(C) as it is engaged in the

     business of effecting or soliciting consumer transactions.

  45. Plaintiff is a Consumer within the meaning of R.C. § 1345.01(D).

  46. The rehabilitation treatment and services Plaintiff received from ERC were primarily for

     personal, family or household use.

  47. Defendant’s actions constitute unfair, deceptive and unconscionable acts or practices in

     connection with a consumer transaction in violation of the Ohio CSPA.

  48. There are rules, written statements, and interpretations adopted or used by the Ohio

     Attorney General made available for public inspection that detail specific acts or practices

     that violate R.C. 1345.02, 1345.03, or 1345.031 of the CSPA.

  49. Defendant’s acts or practices are the same acts or practices previously identified in the

     public inspection files published by the Ohio Attorney General as specific acts or practices

     that violate the CSPA.

  50. All Defendant’s activities related to Plaintiff were done knowingly as defined by the CSPA.

  51. Based on Defendant’s violations of the CSPA, Defendant is liable to Plaintiff for her actual

     damages trebled or $200 and her attorney fees. Defendant is also liable to Plaintiff for at



                                               5
  Case: 2:21-cv-00804-SDM-KAJ Doc #: 1 Filed: 02/24/21 Page: 6 of 7 PAGEID #: 6




       least $5,000.00 in non-economic damages pursuant to R.C. § 1345.09(B) and that amount

       is subject to trebling. Plaintiff seeks the maximum statutory, economic, non-economic,

       and treble damages related to her claims along with his reasonable attorney fees.

IX. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully request that this Court:

   A. Assume jurisdiction of Plaintiff’s claims;

   B. Grant judgment in favor of Plaintiff on her claims;

   C. Grant Plaintiff the maximum damages she seeks on her counts, including the maximum

       statutory damages available under each claim where statutory damages are available, and

       the maximum economic and non-economic damages available, including actual,

       emotional, general, and other damages;

   D. Award Plaintiff the costs of this litigation, including filing fees and costs;

   E. Award Plaintiff her attorney’s fees;

   F. Award such other relief as the Court deems appropriate.



Dated: February 24, 2021
                                                      Respectfully Submitted,
                                                      Kohl & Cook Law Firm, LLC


                                                      /s/ Sean M. Kohl_________
                                                      Timothy J. Cook (0093538)
                                                      Sean M. Kohl (0086726)
                                                      Attorneys for Plaintiff
                                                      1900 Bethel Rd.
                                                      Columbus, OH 43022
                                                      (614) 763-5111 PH
                                                      (937) 813 6057 FAX
                                                      timothy@kohlcook.com




                                                 6
Case: 2:21-cv-00804-SDM-KAJ Doc #: 1 Filed: 02/24/21 Page: 7 of 7 PAGEID #: 7




                                JURY TRIAL DEMANDED

  Plaintiff respectfully request a jury trial on all triable issues.


                                                     /s/ Sean M. Kohl
                                                     Sean M. Kohl (0086726)




                                                7
